DETAILED ACTION

Allowable Subject Matter
Claims 1-9, 11-12 and 14-18 are allowed.

The following are details of the closest prior arts of record found:
LIU et al. (US Patent Publication 2019/0103950) discloses a system wherein a base station BS may provide information to a UE indicating parameters of a preamble and the UE may identify a relevant wakeup signal based at least in part on the parameters and the UE may scan a particular resource of a resource pattern to identify a wakeup signal that is associated with a UE group that includes the UE and the configuration information indicating that the UE is associated with the UE group is received by the UE in system information and discloses a wakeup signal may be a sequence that carries limited indication information and may be associated with an occasion where a subsequent communication carrying more information may occur and discloses resources belonging to a first resource pattern are shown as wakeup signal 1 WUS1 and resources belonging to a second resource pattern are shown as wakeup signal 2 WUS2 and the resource pattern may correspond to a precoder set for transmission of wakeup signals and discloses the UE may perform a wakeup to receive a communication based at least in part on identifying the wakeup signal for example, the UE may wake up to receive paging at a particular time based at least in part on identifying the wakeup signal.



The following is an examiner’s statement of reasons for allowance: 
The reasons for allowance are clear on the record.  And after a thorough search and further examination, Claims 1-9, 11-12 and 14-18 are found to be allowable because the closest prior art found of LIU et al. (US Patent Publication 2019/0103950) and Eldar (US Patent Publication 2007/0234401) fails to disclose, teach or suggest “performing, by the terminal device, a cell selection/reselection procedure to establish second wake-up signalling configuration information for a second network access node when it is determined that the associated first wake-up signalling validity period has expired” in the specific order, structure and combination of limitations recited, inter alia, by independent claim 1 and fails to disclose, teach or suggest either alone or render obvious in a combined teachings of the prior art, the uniquely distinct features of “in response to determining that the associated first wake-up signalling validity period has expired, establishing, via a cell selection/reselection procedure, second wake-up signalling configuration information for a second network access node different from the first network access node that covers a second current location for the mobile terminal device different from the first current location for the mobile terminal device” in the specific order, structure and combination of limitations recited, inter alia, by independent claim 12 and fails to disclose, teach or suggest either alone or render obvious in a combined teachings of the prior art, the uniquely distinct features of “wherein the first wake-up signalling validity period is determined from the indication of the estimated mobility for the terminal device, whereby an indication of a higher estimated mobility for the terminal device is associated with a shorter first wake-up signalling validity period than an indication of a lower estimated mobility for the terminal device;” in the specific order, structure and combination of limitations recited, inter alia, by the independent claim 14 of the claimed invention.  
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y MAPA whose telephone number is (571)270-5540. The examiner can normally be reached Monday thru Thursday: 10 AM - 8 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272 - 7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MICHAEL Y MAPA/Primary Examiner, Art Unit 2645